 
Exhibit 10.1

ManpowerGroup Inc.
100 Manpower Place
Milwaukee, Wisconsin 53212


August 1, 2013

 
Mr. Darryl Green
President
ManpowerGroup Inc.
100 Manpower Place
Milwaukee, WI  53212


Dear Darryl:


ManpowerGroup Inc. (the “Corporation”) desires to retain experienced,
well-qualified executives, like you, to assure the continued growth and success
of the Corporation and its direct and indirect subsidiaries (collectively, the
“Consolidated ManpowerGroup”).  Accordingly, as an inducement for you to
continue your employment in order to assure the continued availability of your
services to the Consolidated ManpowerGroup, we have agreed as follows:


1.  
Definitions.  For purposes of this letter:



(a)  
Benefit Plans.  “Benefit Plans” means all benefits of employment generally made
available to executives of the Corporation from time to time.



(b)  
Cause.  Termination by the Consolidated ManpowerGroup of your employment with
the Consolidated ManpowerGroup for “Cause” will mean termination upon (i) your
repeated failure to perform your duties with the Consolidated ManpowerGroup in a
competent, diligent and satisfactory manner as determined by the Corporation’s
Chief Executive Officer in his reasonable judgment, (ii) failure or refusal to
follow the reasonable instructions or direction of the Corporation’s Chief
Executive Officer, which failure or refusal remains uncured, if subject to cure,
to the reasonable satisfaction of the Corporation’s Chief Executive Officer for
five (5) business days after receiving notice thereof from the Corporation’s
Chief Executive Officer, or repeated failure or refusal to follow the reasonable
instructions or directions of the Corporation’s Chief Executive Officer,
(iii) any act by you of fraud, material dishonesty or material disloyalty
involving the Consolidated ManpowerGroup, (iv) any violation by you of a
Consolidated ManpowerGroup policy of material import (including, but not limited
to, the Code of Business Conduct and Ethics, the Policy on Insider Trading, the
Foreign Corrupt Practices Act Compliance Policy and policies included in the
Employee Handbook), (v) any act by you of moral turpitude which is likely to
result in discredit to or loss of business, reputation or goodwill of the
Consolidated ManpowerGroup, (vi) your chronic absence from work other than by
reason of a serious health condition, (vii) your commission of a crime the
circumstances of which substantially relate to your employment duties with the
Consolidated ManpowerGroup, or (viii) the willful engaging by you in conduct
which is demonstrably and materially injurious to the Consolidated
ManpowerGroup.  For purposes of this Subsection 1(b), no act, or failure to act,
on your part will be deemed “willful” unless done, or omitted to be done, by you
not in good faith.



(c)  
Change of Control.  A “Change of Control” will mean the first to occur of the
following:



(i)  
the acquisition (other than from the Corporation), by any Person (as defined in
Sections 13(d)(3) and 14(d)(2) of the Securities Exchange Act of 1934, as
amended (the “Exchange Act”)), directly or indirectly, of beneficial ownership
(within the meaning of Exchange Act Rule 13d-3) of more than 50% of the then
outstanding shares of common stock of the Corporation or voting securities
representing more than 50% of the combined voting power of the Corporation’s
then outstanding voting securities entitled to vote generally in the election of
directors; provided, however, no Change of Control shall be deemed to have
occurred as a result of an acquisition of shares of common stock or voting
securities of the Corporation (A) by the Corporation, any of its subsidiaries,
or any employee benefit plan (or related trust) sponsored or maintained by the
Corporation or any of its subsidiaries or (B) by any other corporation or other
entity with respect to which, following such acquisition, more than 60% of the
outstanding shares of the common stock, and voting securities representing more
than 60% of the combined voting power of the then outstanding voting securities
entitled to vote generally in the election of directors, of such other
corporation or entity are then beneficially owned, directly or indirectly, by
the persons who were the Corporation’s shareholders immediately prior to such
acquisition in substantially the same proportions as their ownership,
immediately prior to such acquisition, of the Corporation’s then outstanding
common stock or then outstanding voting securities, as the case may be; or



(ii)  
the consummation of any merger or consolidation of the Corporation with any
other corporation, other than a merger or consolidation which results in more
than 60% of the outstanding shares of the common stock, and voting securities
representing more than 60% of the combined voting power of the then outstanding
voting securities entitled to vote generally in the election of directors, of
the surviving or consolidated corporation being then beneficially owned,
directly or indirectly, by the persons who were the Corporation’s shareholders
immediately prior to such merger or consolidation in substantially the same
proportions as their ownership, immediately prior to such merger or
consolidation, of the Corporation’s then outstanding common stock or then
outstanding voting securities, as the case may be; or



(iii)  
the consummation of any liquidation or dissolution of the Corporation or a sale
or other disposition of all or substantially all of the assets of the
Corporation; or



(iv)  
individuals who, as of the date of this letter, constitute the Board of
Directors of the Corporation (as of such date, the “Incumbent Board”) cease for
any reason to constitute at least a majority of such Board; provided, however,
that any person becoming a director subsequent to the date of this letter whose
election, or nomination for election by the shareholders of the Corporation, was
approved by at least a majority of the directors then comprising the Incumbent
Board shall be, for purposes of this letter, considered as though such person
were a member of the Incumbent Board but excluding, for this purpose, any such
individual whose initial assumption of office occurs as a result of an actual or
threatened election contest which was (or, if threatened, would have been)
subject to Exchange Act Rule 14a-12(c); or



(v)  
whether or not conditioned on shareholder approval, the issuance by the
Corporation of common stock of the Corporation representing a majority of the
outstanding common stock, or voting securities representing a majority of the
combined voting power of the outstanding voting securities of the Corporation
entitled to vote generally in the election of directors, after giving effect to
such transaction.

 
Following the occurrence of an event which is not a Change of Control whereby
there is a successor holding company to the Corporation, or, if there is no such
successor, whereby the Corporation is not the surviving corporation in a merger
or consolidation, the surviving corporation or successor holding company (as the
case may be), for purposes of this letter, shall thereafter be referred to
within this letter agreement as the Corporation.
 
(d)  
Good Reason.  “Good Reason” will mean, without your consent, the occurrence of
any one or more of the following during the Term:



 
(i)
any material breach of any material obligation of any member of the Consolidated
ManpowerGroup for the payment or provision of compensation or other benefits to
you;



 
(ii)
a material diminution in your base salary;



 
(iii)
a material diminution in your authority, duties or responsibilities, accompanied
by a material reduction in your target bonus opportunity for a given fiscal year
(as compared to the prior fiscal year), except where all senior level executives
have similar proportionate reductions in their target bonus percentages;



 
(iv)
a material diminution in your authority, duties or responsibilities which is not
accompanied by a material reduction in your target bonus opportunity but which
diminution occurs within two years after the occurrence of a Change of Control;



 
(v)
a material reduction in your annual target bonus opportunity for a given fiscal
year (as compared to the prior fiscal year) which is not accompanied by a
material diminution in your authority, duties or responsibilities, but which
reduction occurs within two years after the occurrence of a Change of Control.



Notwithstanding Subsections 1(d)(i) – (v) above, Good Reason does not exist
unless (i) you object to any material diminution or breach described above by
written notice to the Corporation within twenty (20) business days after such
diminution or breach occurs, (ii) the Corporation fails to cure such diminution
or breach within thirty (30) days after such notice is given and (iii) your
employment with the Consolidated ManpowerGroup is terminated by you within
ninety (90) days after such diminution or breach occurs.


(e)  
Notice of Termination.  Any termination of your employment by the Consolidated
ManpowerGroup, or termination by you for Good Reason, during the Term will be
communicated by Notice of Termination to the other party hereto.  A “Notice of
Termination” will mean a written notice which specifies a Date of Termination
(which date shall be on or after the date of the Notice of Termination) and, if
applicable, indicates the provision in this letter applying to the termination
and sets forth in reasonable detail the facts and circumstances claimed to
provide a basis for termination of your employment under the provision so
indicated.



(f)  
Date of Termination.  “Date of Termination” will mean the date specified in the
Notice of Termination where required (which date shall be on or after the date
of the Notice of Termination) or in any other case upon your ceasing to perform
services for the Consolidated ManpowerGroup.



(g)  
Protected Period.  The “Protected Period” shall be a period of time determined
in accordance with the following:



(i)  
if a Change of Control is triggered by an acquisition of shares of common stock
of the Corporation pursuant to a tender offer, the Protected Period shall
commence on the date of the initial tender offer and shall continue through and
including the date of the Change of Control, provided that in no case will the
Protected Period commence earlier than the date that is six months prior to the
Change of Control;



(ii)  
if a Change of Control is triggered by a merger or consolidation of the
Corporation with any other corporation, the Protected Period shall commence on
the date that serious and substantial discussions first take place to effect the
merger or consolidation and shall continue through and including the date of the
Change of Control, provided that in no case will the Protected Period commence
earlier than the date that is six months prior to the Change of Control; and



(iii)  
in the case of any Change of Control not described in Subsections 1(g)(i) or
(ii), above, the Protected Period shall commence on the date that is six months
prior to the Change of Control and shall continue through and including the date
of the Change of Control.



(h)  
Term.  The “Term” will be a period beginning on the date of this letter
indicated above and ending on the first to occur of the following:  (a) the date
which is the two-year anniversary of the occurrence of a Change of Control;
(b) the date which is the three year anniversary of the date of this letter
indicated above if no Change of Control occurs between the date of this letter
indicated above and such three year anniversary; or (c) the Date of Termination.



2.  
Compensation and Benefits on Termination.



(a)  
Termination by the Consolidated ManpowerGroup for Cause or by You Other Than for
Good Reason.  If your employment with the Consolidated ManpowerGroup is
terminated by the Consolidated ManpowerGroup for Cause or by you other than for
Good Reason, the Corporation will pay or provide you with (i) your unpaid bonus,
if any, attributable to any complete fiscal year of the Consolidated
ManpowerGroup ended before the Date of Termination (but no incentive bonus will
be payable for the fiscal year in which termination occurs), and (ii) all
benefits to which you are entitled under any Benefit Plans in accordance with
the terms of such plans.  The Consolidated ManpowerGroup will have no further
obligations to you.



(b)  
Termination by Reason of Disability or Death.  If your employment with the
Consolidated ManpowerGroup terminates during the Term by reason of your
disability or death, the Corporation will pay or provide you with (i) your
unpaid bonus, if any, attributable to any complete fiscal year of the
Consolidated ManpowerGroup ended before the Date of Termination, (ii) a bonus
for the fiscal year during which the Date of Termination occurs equal to your
target annual bonus for the fiscal year in which the Date of Termination occurs,
but prorated for the actual number of days you were employed during such fiscal
year, payable within sixty days after the Date of Termination, and (iii) all
benefits to which you are entitled under any Benefit Plans in accordance with
the terms of such plans.  For purposes of this letter, “disability” means that
you are, by reason of any medically determinable physical or mental impairment
which can be expected to result in death or can be expected to last for a
continuous period of not less than twelve months, receiving income replacement
benefits for a period of not less than three months under an accident and health
plan covering employees of the Corporation or the Consolidated
ManpowerGroup.  The Consolidated ManpowerGroup will have no further obligations
to you.



(c)  
Termination for Any Other Reason - Other than in a Change of Control.  If your
employment with the Consolidated ManpowerGroup is terminated during the Term for
any reason not specified in Subsections 2(a) or (b), above, and Subsection 2(d),
below, does not apply to the termination, you will be entitled to the following:



 
(i)
the Corporation will pay you, your unpaid bonus, if any, attributable to any
complete fiscal year of the Consolidated ManpowerGroup ended before the Date of
Termination;

 
 
(ii)
the Corporation will pay you, a bonus for the fiscal year during which the Date
of Termination occurs equal in amount to the bonus you would have received for
the full fiscal year had your employment not terminated, determined by the
actual financial results of the Corporation at year-end towards any
non-discretionary financial goals and by basing any discretionary component at
the target level of such component; provided, however, that such bonus will be
prorated for the actual number of days you were employed during the fiscal year
during which the Date of Termination occurs;

 
 
(iii)
the Corporation will pay, as a severance benefit to you, a lump sum payment
equal to (1) the amount of your annual base salary at the highest rate in effect
during the Term plus (2) your target annual bonus for the fiscal year in which
the Date of Termination occurs;



 
(iv)
for up to a twelve-month period after the Date of Termination, the Corporation
will arrange to provide you and your eligible dependents with Health Insurance
Continuation (defined below) or other substantially similar coverage based on
the medical and dental plans in which you were participating in on the Date of
Termination; provided, however, that benefits otherwise receivable by you
pursuant to this Subsection 2(c)(iv) will be reduced to the extent other
comparable benefits are actually received by you during the twelve-month period
following your termination, and any such benefits actually received by you or
your dependents will be reported to the Corporation; and provided, further that
any insurance continuation coverage that you may be entitled to receive under
COBRA or similar foreign or state laws will commence on the Date of Termination.



For purposes of this Subsection 2(c)(iv), “Health Insurance Continuation” means
that, if, and to the extent, you or any of your eligible dependents, following
the Date of Termination, elect to continue coverage under the Corporation’s
group medical and dental insurance plans, in accordance with the requirements of
COBRA or similar foreign or state laws, the Consolidated ManpowerGroup will pay
the total cost of such coverage under the Corporation’s group medical and dental
insurance plans for the first twelve months for which you and/or your eligible
dependents are eligible for such coverage; provided, however, that if you, your
spouse or any other eligible dependent commences new employment during such
twelve-month period and becomes eligible for health insurance benefits from such
new employer, the Corporation’s obligation to provide such
Corporation-subsidized COBRA coverage to you or such eligible dependent shall
terminate as of the date you or such dependent becomes eligible to receive such
health insurance benefits from such new employer.      Immediately following
this period of Corporation-subsidized COBRA coverage, you and/or your eligible
dependents, as applicable, will be solely responsible for payment of the entire
cost of COBRA coverage if such coverage remains available and you and/or your
eligible dependents choose to continue such coverage.  Within five calendar days
of you or any of your eligible dependents becoming eligible to receive health
insurance benefits from a new employer, you agree to inform the Corporation of
such fact in writing.  If the Consolidated ManpowerGroup determines that the
Corporation-subsidized COBRA payments provided by this Subsection 2(c)(iv) are
taxable, the payments will be grossed-up so that the net amount received by you,
after subtraction of all taxes applicable to the payments plus the gross-up
amount, will equal the cost of such COBRA coverage; and


 
(v)
the Corporation will make available to you, an outplacement service program,
chosen by the Corporation, and provided by the Corporation or its subsidiaries
or an outplacement service provider selected by the Corporation.  Such
outplacement service program will be of a duration chosen by the Corporation but
will not, in any instance, end later than one (1) year following the Date of
Termination.  Upon completion of the outplacement program specified in this
Subsection 2(c)(v), you will be solely responsible for payment of any additional
costs incurred as a result of your use of such outplacement services.  The
Corporation will not substitute cash or other compensation in lieu of the
outplacement service program specified in this Subsection 2(c)(v).



(d)  
Termination for Any Other Reason – Change of Control.  If, during the Term and
either during a Protected Period or within two years after the occurrence of a
Change of Control, your employment with the Consolidated ManpowerGroup is
terminated for any reason not specified in Subsections 2(a) or (b), above, you
will be entitled to the following:



 
(i)
the Corporation will pay you, your unpaid bonus, if any, attributable to any
complete fiscal year of the Consolidated ManpowerGroup ended before the Date of
Termination;

 
 
(ii)
the Corporation will pay you, a bonus for the fiscal year during which the Date
of Termination occurs equal in amount to your target annual bonus for the fiscal
year in which the Change of Control occurs; provided, however, that the bonus
payable hereunder will be prorated for the actual number of days you were
employed during the fiscal year during which the Date of Termination occurs;

 
 
(iii)
the Corporation will pay, as a severance benefit to you, a lump-sum payment
equal to two times the sum of (1) your annual base salary at the highest rate in
effect during the Term and (2)  your target annual bonus for the fiscal year in
which the Change of Control occurs;

 
 
(iv)
for up to an eighteen-month period after the Date of Termination,
the Corporation will arrange to provide you and your eligible dependents, at the
Consolidated ManpowerGroup’s expense, with Health Insurance Continuation
(defined below), or other substantially similar coverage based on the medical
and dental plans in which you were participating in on the Date of Termination;
provided, however, that benefits otherwise receivable by you pursuant to this
Subsection 2(d)(iv) will be reduced to the extent other comparable benefits are
actually received by you during the eighteen-month period following your
termination, and any such benefits actually received by you or your dependents
will be reported to the Corpora­tion; and provided, further that any insurance
continuation coverage that you may be entitled to receive under the Consolidated
Omnibus Budget Reconciliation Act of 1986, as amended (“COBRA”), or similar
foreign or state laws will commence on the Date of Termination.

 
For purposes of this Subsection 2(d)(iv), “Health Insurance Continuation” means
that, if, and to the extent, you or any of your eligible dependents, following
the Date of Termination, elect to continue coverage under the Corporation’s
group medical and dental insurance plans, in accordance with the requirements of
COBRA or similar foreign or state laws, the Consolidated ManpowerGroup will pay
the total cost of such COBRA coverage for the first eighteen months for which
you and/or your eligible dependents are eligible for such coverage; provided,
however, that if you, your spouse or any other eligible dependent commences new
employment during such eighteen-month period and becomes eligible for health
insurance benefits from such new employer, the Corporation’s obligation to
provide such Corporation-subsidized COBRA coverage to you or such eligible
dependent shall terminate as of the date you or such dependent becomes eligible
to receive such health insurance benefits from such new employer.  Immediately
following this period of Corporation-subsidized COBRA coverage, you and/or your
eligible dependents, as applicable, will be solely responsible for payment of
the entire cost of COBRA coverage if such coverage remains available and you
and/or your eligible dependents choose to continue such coverage.  Within five
calendar days of you or any of your eligible dependents becoming eligible to
receive health insurance benefits from a new employer, you agree to inform the
Corporation of such fact in writing.  If the Consolidated ManpowerGroup
determines that the Corporation-subsidized COBRA payments provided by this
Subsection 2(d)(iv) are taxable, the payments will be grossed-up so that the net
amount received by you, after subtraction of all taxes applicable to the
payments plus the gross-up amount, will equal the cost of such COBRA coverage;
and
 
 
(v)
the Corporation will make available to you, an outplacement service program,
chosen by the Corporation, and provided by the Corporation or its subsidiaries
or an outplacement service provider selected by the Corporation.  Such
outplacement service program will be of a duration chosen by the Corporation but
will not, in any instance, end later than one (1) year following the Date of
Termination.  Upon completion of the outplacement program specified in this
Subsection 2(d)(v), you will be solely responsible for payment of any additional
costs incurred as a result of your use of such outplacement services.  The
Corporation will not substitute cash or other compensation in lieu of the
outplacement service program specified in this Subsection 2(d)(v).

 
 
(e)
Limitation on Benefits.  The amounts paid to you pursuant to
Subsection 2(c)(iii) or 2(d)(iii) above will not be included as compensation for
purposes of any qualified or nonqualified pension or welfare benefit plan of the
Consolidated ManpowerGroup.  Notwithstanding anything contained herein to the
contrary, the Corporation, based on the advice of its legal or tax counsel,
shall compute whether there would be any “excess parachute payments” payable to
you, within the meaning of Section 280G of the Internal Revenue Code of 1986, as
amended (the “Code”), taking into account the total ‘‘parachute payments,”
within the meaning of Section 280G of the Code, payable to you by the
Corporation under this letter agreement and any other plan, agreement or
otherwise.  If there would be any excess parachute payments, the Corporation,
based on the advice of its legal or tax counsel, shall compute the net after-tax
proceeds to you, taking into account the excise tax imposed by Section 4999 of
the Code, as if (i) the amount to be paid to you pursuant to Subsection
2(d)(iii) were reduced, but not below zero, such that the total parachute
payments payable to you would not exceed three (3) times the “base amount” as
defined in Section 280G of the Code, less One Dollar ($1.00), or (ii) the full
amount to be paid to you pursuant to Subsection 2(d)(iii) were not reduced.  If
reducing the amount otherwise payable to you pursuant to Subsection 2(d)(iii)
hereof would result in a greater after-tax amount to you, such reduced amount
shall be paid to you and the remainder shall be forfeited by you as of the Date
of Termination.  If not reducing the amount otherwise payable to you pursuant to
Subsection 2(d)(iii) would result in a greater after-tax amount to you, the
amount payable to you pursuant to Subsection 2(d)(iii) shall not be reduced.

 
 
(f)
Timing of Payments.  The bonus payment provided for in Subsection 2(c)(i) or
2(d)(i) will be made pursuant to the terms of the applicable bonus plan.  The
bonus payment provided for in Subsection 2(c)(ii) will be paid between January 1
and March 15 of the calendar year following the Date of Termination.  The bonus
payment provided for in Subsection 2(d)(ii) will be paid on the thirtieth (30th)
day after the Date of Termination.  The severance benefit provided for in
Subsection 2(c)(iii) or 2(d)(iii) will be paid in one lump sum on the thirtieth
(30th) day after the Date of Termination.  While the parties acknowledge that
the payments in the previous three sentences are intended to be “short-term
deferrals” and therefore are exempt from the application of Section 409A of the
Code, to the extent (i) further guidance or interpretation is issued by the IRS
after the date of this letter agreement which would indicate that the payments
do not qualify as “short-term deferrals,” and (ii) you are a “specified
employee” within the meaning of Section 409A(a)(2)(B)(i) of the Code upon the
Date of Termination, such payments shall be delayed and instead shall be paid in
one lump sum on the date that is the first business day immediately following
the six month anniversary of the Date of Termination.  If any of such payment is
not made when due (hereinafter a “Delinquent Payment”), in addition to such
principal sum, the Corporation will pay you interest on any and all such
Delinquent Payments from the date due computed at the prime rate, compounded
monthly.  Such prime rate shall be the prime rate (currently the base rate on
corporate loans posted by at least 75% of the 30 largest U.S. banks) in effect
from time to time as reported in The Wall Street Journal, Midwest edition (or,
if not so reported, as reported in such other similar source(s) as the
Corporation shall select).



 
(g)
Release of Claims.  Notwithstanding the foregoing, you will have no right to
receive any payment or benefit described in Subsections 2(c)(ii)-(v) or
2(d)(ii)-(v), above, unless and until you execute, and there shall be effective
following any statutory period for revocation, a release, in a form reasonably
acceptable to the Corporation, that irrevocably and unconditionally releases,
waives, and fully and forever discharges the Consolidated ManpowerGroup and its
past and current directors, officers, shareholders, members, partners,
employees, and agents from and against any and all claims, liabilities,
obligations, covenants, rights, demands and damages of any nature whatsoever,
whether known or unknown, anticipated or unanticipated, relating to or arising
out of your employment with the Consolidated ManpowerGroup, including without
limitation claims arising under the Age Discrimination in Employment Act of
1967, as amended, Title VII of the Civil Rights Act of 1964, as amended, and the
Civil Rights Act of 1991, but excluding any claims covered under any applicable
workers’ compensation act.  The execution by you of the release and the
statutory period for revocation must be completed prior to the thirtieth (30th)
day after the Date of Termination.



 
(h)
Forfeiture.  Notwithstanding the foregoing, your right to receive the payments
and benefits to be provided to you under this Section 2 beyond those described
in Subsection 2(a), above, is conditioned upon your performance of the
obligations stated in Sections 3-6, below, and upon your breach of any such
obligations, you will immediately return to the Corporation the amount of such
payments and benefits and you will no longer have any right to receive any such
payments or benefits.



3.  
Restrictions During Employment.  During the term of your employment with the
Corporation, you will not directly or indirectly compete against the
Corporation, or directly or indirectly divert or attempt to divert customers’
business from the Corporation anywhere the Corporation does or is taking steps
to do business.



4.  
Nonsolicitation of Employees.  You agree that you will not, at any time during
the term of your employment with the Consolidated ManpowerGroup or during the
one-year period following your termination, for whatever reason, of employment
with the Consolidated ManpowerGroup, either on your own account or in
conjunction with or on behalf of any other person, company, business entity, or
other organization whatsoever, directly or indirectly induce, solicit, entice or
procure any person who is a managerial employee of any company in the
Consolidated ManpowerGroup (but in the event of your termination, any such
managerial employee that you have had contact with in the two years prior to
your termination) to terminate his or her employment with the Consolidated
ManpowerGroup so as to accept employment elsewhere or to diminish or curtail the
services such person provides to the Consolidated ManpowerGroup.



5.
Customer Nonsolicitation.  During the one-year period which immediately follows
the termination, for whatever reason, of your employment with the Consolidated
ManpowerGroup, you will not, directly or indirectly, contact any customer of the
Consolidated ManpowerGroup with whom/which you have had contact on behalf of the
Consolidated ManpowerGroup during the two-year period preceding the Date of
Termination or about whom/which you obtained confidential information in
connection with your employment with the Consolidated ManpowerGroup during such
two-year period so as to cause or attempt to cause such customer not to do
business or to reduce such customer’s business with the Consolidated
ManpowerGroup or divert any business from any company in the Consolidated
ManpowerGroup.



6.
Noncompetition.  During the one-year period which immediately follows the
termination, for whatever reason, of your employment with the Consolidated
ManpowerGroup, you will not, directly or indirectly, provide services or
assistance of a nature similar to the services you provided to the Consolidated
ManpowerGroup during the two-year period immediately preceding the Date of
Termination to any entity (i) engaged in the business of providing temporary
staffing services anywhere in the United States or any other country for which
you have responsibility during the Term and in which the Consolidated
ManpowerGroup conducts business as of the Date of Termination which has,
together with its affiliated entities, annual revenues from such business in
excess of US $500,000,000 or (ii) engaged in the business of providing permanent
placement, professional staffing, outplacement, human resource services
(including consulting, task based services, recruitment or other talent
solutions) anywhere in the United States or any other country for which you have
responsibility during the Term and in which the Consolidated ManpowerGroup
conducts business as of the Date of Termination which has, together with its
affiliated entities, annual revenues from such business in excess of US
$250,000,000.  You acknowledge that the scope of this limitation is reasonable
in that, among other things, providing any such services or assistance during
such one-year period would permit you to use unfairly your close identification
with the Consolidated ManpowerGroup and the customer contacts you developed
while employed by the Consolidated ManpowerGroup and would involve the use or
disclosure of Confidential Information pertaining to the Consolidated
ManpowerGroup.



7.           Injunctive and Other Interim Measures.
 
 
(a)
Injunction.  You recognize that irreparable and incalculable injury will result
to the Consolidated ManpowerGroup and its businesses and properties in the event
of your breach of any of the restrictions imposed by Sections 3-6, above.  You
therefore agree that, in the event of any such actual, impending or threatened
breach, the Corporation will be entitled, in addition to the remedies set forth
in Subsection 2(h), above (which the parties agree would not be an adequate
remedy), and any other remedies and damages, to, including, but not limited to,
provisional or interim measures, including temporary and permanent injunctive
relief, without the necessity of posting a bond or other security, from a court
of competent jurisdiction restraining the actual, impending or threatened
violation, or further violation, of such restrictions by you and by any other
person or entity for whom you may be acting or who is acting for you or in
concert with you.

 
 
(b)
Equitable Extension.  The duration of any restriction in Section 3-6, above,
will be extended by any period during which such restriction is violated by you.

 
 
(c)
Nonapplication.  Notwithstanding the above, Sections 5 and 6, above, will not
apply if your employment with the Consolidated ManpowerGroup is terminated by
you for Good Reason or by the Corporation without Cause either during a
Protected Period or within two years after the occurrence of a Change of
Control.



8.
Unemployment Compensation.  The severance benefits provided for in
Subsection 2(c)(iii) will be assigned for unemployment compensation benefit
purposes to the one-year period following the Date of Termination, and the
severance benefits provided for in Subsection 2(d)(iii) will be assigned for
unemployment compensation purposes to the two-year period following the Date of
Termination, and you will be ineligible to receive, and you agree not to apply
for, unemployment compensation during such periods.

 
9.
Nondisparagement.  Upon your termination, for whatever reason, of employment
with the Consolidated ManpowerGroup, the Corporation agrees that its directors
and officers, during their employment by or service to the Consolidated
ManpowerGroup, will refrain from making any statements that disparage or
otherwise impair your reputation or commercial interests.  Upon your
termination, for whatever reason, of employment with the Consolidated
ManpowerGroup, you agree to refrain from making any statements that disparage or
otherwise impair the reputation, goodwill, or commercial interests of the
Consolidated ManpowerGroup, or its officers, directors, or employees.  However,
the foregoing will not preclude the Corporation from providing truthful
information about you concerning your employment or termination of employment
with the Consolidated ManpowerGroup in response to an inquiry from a prospective
employer in connection with your possible employment, and will not preclude
either party from providing truthful testimony pursuant to subpoena or other
legal process or in the course of any proceeding that may be commenced for
purposes of enforcing this letter agreement.

 
10.
Successors; Binding Agreement.  This letter agreement will be binding on the
Corporation and its successors and will inure to the benefit of and be
enforceable by your personal or legal representatives, heirs and successors.



11.
Notice.  Notices and all other communications provided for in this letter will
be in writing and will be deemed to have been duly given when delivered in
person, sent by telecopy, or two days after mailed by United States registered
or certified mail, return receipt requested, postage prepaid, and properly
addressed to the other party.



12.
No Right to Remain Employed.  Nothing contained in this letter will be construed
as conferring upon you any right to remain employed by the Corporation or any
member of the Consolidated ManpowerGroup or affect the right of the Corporation
or any member of the Consolidated ManpowerGroup to terminate your employment at
any time for any reason or no reason, with or without cause, subject to the
obligations of the Corporation as set forth herein.



13.
Modification.  No provision of this letter may be modified, waived or discharged
unless such waiver, modification or discharge is agreed to in writing by you and
the Corporation.



14.
Withholding.  The Consolidated ManpowerGroup shall be entitled to withhold from
amounts to be paid to you hereunder any federal, state, or local withholding or
other taxes or charges which it is, from time to time, required to withhold
under applicable law.



15.
Applicable Law.  This Agreement shall be governed by and interpreted in
accordance with the laws of the State of New York, United States of America,
without regard to its conflict of law provisions.



16.
Reduction of Amounts Due Under Law.  You agree that any severance payment (i.e,
any payment other than a payment for salary through your Date of Termination or
for a bonus earned in the prior fiscal year but not yet paid) to you pursuant to
this agreement will be counted towards any severance type payments otherwise due
you under law.  By way of illustration, English law requires notice period of
one (1) week for every year of service up to a maximum of twelve (12) weeks of
notice.  In the event you are terminated without notice and you would otherwise
be entitled to a severance payment hereunder, such severance payment will be
considered to be payment in lieu of such notice.



17.
Previous Agreements.  This letter, upon acceptance by you, expressly supersedes
any and all previous agreements or understandings relating to your employment by
the Corporation or the Consolidated ManpowerGroup, except for the letter from
the Corporation to you dated April 4, 2007, as amended from time to time,
regarding the Corporation’s offer of employment to you (provided this letter
will supersede the sections of that prior letter concerning severance protection
and restrictive covenants) and the Nondisclosure Agreement between you and the
Corporation dated May 12, 2007, or the termination of such employment, and any
such agreements or understandings shall, as of the date of your acceptance, have
no further force or effect.



18.
Dispute Resolution.  Section 7 to the contrary notwithstanding, the parties
shall, to the extent feasible, attempt in good faith to resolve promptly by
negotiation any dispute arising out of or relating to your employment by the
Consolidated ManpowerGroup pursuant to this letter agreement.  In the event any
such dispute has not been resolved within 30 days after a party’s request for
negotiation, either party may initiate arbitration as hereinafter provided.  For
purposes of this Section 18, the party initiating arbitration shall be
denominated the “Claimant” and the other party shall be denominated the
“Respondent.”



 
(a)
If your principal place of employment with the Consolidated ManpowerGroup is
outside the United States, any dispute arising out of or relating to this letter
agreement, including the breach, termination or validity thereof, shall be
finally resolved by arbitration before a sole arbitrator in accordance with the
International Institute for Conflict Prevention and Resolution International
Rules for Non-Administered Arbitration (the “CPR International Rules”) as then
in effect.  If the parties are unable to select the arbitrator within 30 days
after Respondent’s receipt of Claimant’s Notice of Arbitration and the 30-day
deadline has not been extended by the parties’ agreement, the arbitrator shall
be selected by CPR as provided in CPR International Rule 6.  The seat of the
arbitration shall be the Borough of Manhattan in the City, County and State of
New York, United States of America.  The arbitration shall be conducted in the
English language.  Judgment upon the award rendered by the arbitrator may be
entered by any court having jurisdiction thereof.  Anything in the foregoing to
the contrary notwithstanding, the parties expressly agree that at any time
before the arbitrator has been selected and the initial pre-hearing conference
provided for in International Rule 9.3 has been held, either of them shall have
the right to apply to any court located in Milwaukee County, Wisconsin, United
States of America, to whose jurisdiction they agree to submit, or to any other
court that otherwise has jurisdiction over the parties, for provisional or
interim measures including, but not limited to, temporary or permanent
injunctive relief.



(b)  
If your principal place of employment with the Consolidated ManpowerGroup is
within the United States, any dispute arising out of or relating to this letter
agreement, including the breach, termination or validity thereof, shall be
finally resolved by arbitration before a sole arbitrator in accordance with the
International Institute for Conflict Prevention and Resolution Rules for
Non-Administered Arbitration (the “CPR Rules”) as then in effect.  If the
parties are unable to select the arbitrator within 30 days after Respondent’s
receipt of Claimant’s Notice of Arbitration and the 30-day deadline has not been
extended by the parties’ agreement, the arbitrator shall be selected by CPR as
provided in Rule 6 of the CPR Rules.  The seat of the arbitration shall be
Milwaukee, Wisconsin, United States of America.  The arbitration shall be
governed by the Federal Arbitration Act, 9 U.S.C. §§ 1 et seq.  Judgment upon
the award rendered by the arbitrator may be entered by any court having
jurisdiction thereof.  Anything in the foregoing to the contrary
notwithstanding, the parties expressly agree that at any time before the
arbitrator has been selected and the initial pre-hearing conference has been
held as provided in Rule 9.3 of the CPR Rules, either of them shall have the
right to apply to any court located in Milwaukee County, Wisconsin, United
States of America to whose jurisdiction they agree to submit, or to any other
court that otherwise has jurisdiction over the parties, for provisional or
interim measures, including, but not limited to, temporary or permanent
injunctive relief.



19.
Severability. The obligations imposed by Paragraphs 3-6, above, of this
agreement are severable and should be construed independently of each
other.  The invalidity of one such provision shall not affect the validity of
any other such provision.  If any provision of Paragraphs 3-6 shall be invalid
or unenforceable, in whole or in part, or as applied to any circumstance, under
the laws of any jurisdiction which may govern for such purpose, then such
provision shall be deemed to be modified or restricted to the extent and in the
manner necessary to render the same valid and enforceable, either generally or
as applied to such circumstance, or shall be deemed excised from this Agreement,
as the case may require, and this Agreement shall be construed and enforced to
the maximum extent permitted by law, as if such provision had been originally
incorporated herein as so modified or restricted, or as if such provision had
not been originally incorporated herein, as the case may be.




If you are in agreement with the foregoing, please sign and return one copy of
this letter which will constitute our agreement with respect to the subject
matter of this letter.
 

     Sincerely,                MANPOWERGROUP INC.                      
 By:  /s/ Jeffrey A. Joerres                Jeffrey A. Joerres, Chief Executive
Officer                               Agreed as of the 13th day of August, 2013.
                       /s/ Darryl Green        Darryl Green    

                                                      
 